Name: Regulation (EC) No 454/2008 of the European Parliament and of the Council of 21Ã May 2008 amending Regulation (EC) NoÃ 998/2003 on the animal health requirements applicable to the non-commercial movements of pet animals, as regards the extension of the transitional period
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  organisation of transport;  health
 Date Published: nan

 4.6.2008 EN Official Journal of the European Union L 145/238 REGULATION (EC) No 454/2008 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 21 May 2008 amending Regulation (EC) No 998/2003 on the animal health requirements applicable to the non-commercial movements of pet animals, as regards the extension of the transitional period THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 37 and 152(4)(b) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Regulation (EC) No 998/2003 (3) lays down the animal health requirements applicable to non-commercial movements of pet animals and the rules applying to checks on such movements. (2) In addition, Article 6 of Regulation (EC) No 998/2003 provides that for a transitional period of five years from the date of entry into force of that Regulation, the entry of pet dogs and cats into the territories of Ireland, Malta, Sweden and the United Kingdom is subject to special requirements, taking into account the particular situations in those Member States with regard to rabies. (3) Article 16 of Regulation (EC) No 998/2003 provides that for a transitional period of five years from the date of entry into force of that Regulation, those Member States which have special rules for the control of echinococcosis and ticks on that date may make the entry of pet animals into their territories subject to compliance with those requirements. Finland, Ireland, Malta, Sweden and the United Kingdom apply their specific entry rules relating to echinococcosis; Ireland, Malta and the United Kingdom require pet dogs and cats to undergo additional treatment against ticks that must also be certified in the animals passports. (4) The transitional regimes provided for in Articles 6 and 16 of Regulation (EC) No 998/2003 expire on 3 July 2008. Article 23 of that Regulation provides that the transitional regimes are to be reviewed before the end of the transitional period. (5) To that end and pursuant to Article 23 of Regulation (EC) No 998/2003, the Commission was required to submit to the European Parliament and to the Council, before 1 February 2007, a report on the need to maintain the serological test, together with appropriate proposals for determining the regime to be applied after the transitional regimes provided for in Articles 6, 8 and 16 of that Regulation. That report should be based on the experience gained so far and on a risk evaluation, to be based on a scientific opinion of the European Food Safety Authority (EFSA). (6) At the Commissions request, EFSA issued a scientific opinion to assist the Commission in proposing appropriate, science-based amendments to Regulation (EC) No 998/2003. In addition the Commission had also to consider reports by Member States on their experience with the implementation of Articles 6, 8 and 16 of that Regulation. (7) However, because the scientific assessment has taken longer than envisaged, the Commissions report has been delayed. To enable sufficient account to be taken of the conclusions of the report, the expiry of the transitional regimes should be postponed. (8) Regulation (EC) No 998/2003 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 998/2003 is hereby amended as follows: 1. in Article 6(1), the introductory phrase shall be replaced by the following: 1. Until 30 June 2010, the entry of the pet animals listed in Part A of Annex I into the territory of Ireland, Malta, Sweden and the United Kingdom shall be subject to the following requirements:; 2. in Article 16, the first paragraph shall be replaced by the following: Until 30 June 2010, Finland, Ireland, Malta, Sweden and the United Kingdom, as regards echinococcosis, and Ireland, Malta and the United Kingdom, as regards ticks, may make the entry of pet animals into their territory subject to compliance with the special rules in place on the date on which this Regulation comes into force.; 3. in Article 23, the date 1 January 2008 shall be replaced by the date 1 July 2010. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 21 May 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) Opinion of 12 December 2007 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 10 April 2008 (not yet published in the Official Journal) and Council Decision of 19 May 2008. (3) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 245/2007 (OJ L 73, 13.3.2007, p. 9).